In two related proceedings to terminate the mother’s parental rights on the ground of abandonment, the mother appeals from an order of disposition of the Family Court, Nassau County (Balkin, J.), dated October 25, 2002, which, upon a fact-finding order of the same court dated June 20, 2002, made after a hearing, finding that she had abandoned the subject children, terminated her parental rights.
Ordered that the notice of appeal from the fact-finding order is deemed to be a premature notice of appeal from the order of disposition (see CPLR 5520 [c]); and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court properly determined that there was clear and convincing proof of the appellant’s abandonment of her children during the six-month period before the filing of the petitions, in view of the total absence of contact between the ap*281pellant and the children during that period (see Social Services Law § 384-b [5] [a], [b]; Matter of Tashara B., 299 AD2d 356, 357 [2002]; Matter of Derrick J., 287 AD2d 503 [2001]; Matter of Ronald D., Jr., 282 AD2d 533 [2001]). Neither the order of protection which directed the appellant to stay away from a caseworker employed by the petitioner, nor the appellant’s incarceration, prevented her from otherwise contacting her children or the petitioner by telephone or by letter (see Matter of Thomas Z., 4 AD3d 372 [2004]; Matter of Derrick J., supra; Matter of Ronald D., Jr., supra). The record further demonstrates that the petitioner attempted to arrange for visitation, and it did not prevent or discourage contact between the appellant and her children (see Matter of Derrick J., supra). Smith, J.P., S. Miller, Crane and Rivera, JJ., concur.